Citation Nr: 0820269	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-00 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1955 to September 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which, inter alia, denied the 
veteran's May 2004 claim for service connection for bilateral 
hearing loss and bilateral tinnitus.

In December 2007, the veteran presented testimony at a 
hearing on appeal before the undersigned Veterans Law Judge 
at the RO (Travel Board hearing); a copy of the hearing 
transcript is in the record.

The veteran submitted additional evidence to the Board in May 
2008 after the most recent supplemental statement of the case 
was issued in November 2006.  The examination report had been 
previously submitted and associated with the record certified 
for appellate review.  Thus, obtaining a waiver or remanding 
this case for agency of original jurisdiction (AOJ) 
consideration of such evidence is unnecessary.  See 38 C.F.R. 
§ 20.1304 (2007). 


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's bilateral hearing loss was caused by his time in 
service.

2.  There is no competent medical evidence showing that the 
veteran's bilateral tinnitus was caused by his time in 
service.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).  

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A June 2004 letter provided to the veteran before the April 
2005 rating decision satisfied the VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the veteran of what evidence was 
needed to establish his service connection claim, what the VA 
would do and had done, and what evidence he should provide.  
The June 2004 letter also informed the veteran that it was 
his responsibility to help the VA obtain medical evidence or 
other non-government records necessary to support his claim, 
and asked him to provide any information in his possession.

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records and private treatment records have been obtained.  
Additionally, the veteran was provided with a VA examination 
in December 2004.  Moreover, the veteran was provided the 
opportunity to present testimony at ah hearing before the 
undersigned Veterans Law Judge in December 2007.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§§ 3.1(k), 3.303(a) (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within three years from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007). 

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

For VA purposes, impaired hearing will be considered to be a 
disability when: the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).  Based on the VA and private 
examination results, the veteran has hearing loss as defined 
by VA regulation.  Thus, the question is whether such a 
disability is the result of a disease or injury incurred 
during military service.

The veteran contends that he acquired bilateral hearing loss 
and tinnitus as a result of his time in service.  In his July 
2004 Statement in Support of Claim, the veteran stated that 
he had served as a gunner's mate in the Navy, where he had 
fired 40 millimeter cannons, and had used a paint-chipping 
electric hand tool that made a loud, deafening noise.  The 
veteran further stated that, for most of the time, he was not 
provided with ear protection.  Additionally, in his July 2004 
Authorization and Consent to Release Information to the VA, 
Form 21-4142, the veteran stated that his hearing loss 
occurred when he was a gunner's mate firing 40 millimeter 
cannons without ear protection, and that the noise from the 
cannons had loudly echoed inside his old steel-pot Navy 
helmet.  In his October 2006 statement, the veteran further 
affirmed that his hearing loss began when he was working as a 
gunner's mate in the Navy.  Additionally, at the veteran's 
December 2007 Board hearing, his representative stated that 
his bilateral hearing loss and tinnitus both had their onset 
when he was on active duty.

The veteran further supported his claim with numerous private 
medical examinations which demonstrate that he has bilateral 
hearing loss and tinnitus.  Moreover, an October 2006 
examination at the Family Outlet Hearing Aid Centers cites 
the veteran's noise exposure in service as the cause of his 
hearing loss, and M. K. Kileen, M.D., of the Albuquerque Area 
Indian Health Service, in a December 2007 examination, opined 
that the veteran's noise exposure in service caused his 
hearing loss and tinnitus.

The veteran underwent a VA examination in December 2004.  The 
veteran had right ear puretone decibel thresholds of 105, 
105, 105, 105, and 105 for the frequencies of 500 Hertz, 1000 
Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  His left ear 
average was thus 105 decibels.  The veteran had a speech 
recognition score in his right ear of 0 percent, based on the 
Maryland CNC Test.   The veteran had left ear puretone 
decibel thresholds of 50, 55, 75, 85, and 95 for the 
frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, 
and 4000 Hertz.  His left ear average was thus 77.5 decibels.  
The veteran had a speech recognition score in his left ear of 
52 percent, based on the Maryland CNC Test.  Based on these 
results, the examiner diagnosed the veteran with profound, 
mixed loss of hearing in his right ear, and moderate to 
moderately severe mixed loss of hearing in his left ear.  The 
veteran's right ear had a flat configuration, and his left 
ear had a gradually sloping configuration.  The examiner 
found that although the veteran had profound hearing loss in 
his right ear, moderate to moderately severe hearing loss in 
his left ear, and tinnitus, these were neither caused by, nor 
the result of, the veteran's noise exposure during service.  
Instead, the examiner found that the veteran's bilateral 
hearing loss and tinnitus arose from his years of 
construction work in plumbing and carpentry, and from his 
chronic ear infections, which, according to his April 1955 
enlistment examination, pre-dated service.  The VA examiner 
found that the veteran's tinnitus was also caused in part by 
cochlear pathology, and was perhaps aggravated by conductive 
components and high blood pressure (HBP).

Where there are conflicting medical opinions, the Board can 
value one medical opinion over another, provided that a 
rational basis is given.  See Winsett v. West, 11 Vet. App. 
420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater 
weight may be placed on one physician's opinion than 
another's based on their reasoning, and whether and to what 
extent they reviewed the veteran's prior clinical records and 
other evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  An opinion that is based on a review of the entire 
record, including the claims file, may be more probative than 
an opinion that is based on reported history.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board finds the VA examiner's report more 
probative than either the October 2006 examination at the 
Family Outlet Hearing Aid Centers or the December 2007 
examination by Dr. Kileen of the Albuquerque Area Indian 
Health Service.  The VA examiner reviewed the veteran's claim 
file, and cited to his April 1955 enlistment examination and 
to his September 1958 discharge examination.  The VA examiner 
noted that the veteran had demonstrated a hearing level of 
15/15 in a Whispered Voice test in his enlistment examination 
in April 1955, and had demonstrated a hearing level of 15/15 
in both Whispered Voice and Spoken Voice in his discharge 
examination in September 1958.  Moreover, the VA examiner 
cited a relevant part of the discharge examination, in which 
the veteran's Summary of Defects and Diagnoses showed "None 
Considered disqualifying."  In addition, the VA examiner 
also took into account the veteran's post-service employment 
in construction as a plumber and carpenter, and found them to 
be likely factors in the veteran's bilateral hearing loss and 
tinnitus.

The author of the veteran's October 2006 examination at the 
Family Outlet Hearing Aid Centers, by contrast, gave no 
indication of having read the veteran's medical history or 
case file, and did not discuss the possibility of any other 
causes of bilateral hearing loss or tinnitus between the 
veteran's separation in September 1958 and the examination in 
October 2006.  Consequently, the Board finds his opinion to 
be of less probative value than that of the VA examiner.  See 
Winsett, Gabrielson, and Owens, supra.

Dr. Kileen of the Albuquerque Area Indian Health Service 
indicated in his December 2007 letter than he had reviewed 
the veteran's medical history, as well as his other work 
history.  However, although he describes the veteran's noise 
exposure in service in great detail, he never accounts for 
the veteran's unchanged hearing levels from his April 1955 
enlistment examination to his September 1958 discharge 
examination.  Furthermore, Dr. Kileen did not account for the 
lack of symptoms in the veteran's discharge examination.  In 
addition, although Dr. Kileen states that he had reviewed the 
veteran's other work history, he neither named or described 
any of the veteran's post-service work.  Consequently, the 
Board finds his opinion to be of less probative value than 
that of the VA examiner.  See Winsett, Gabrielson, and Owens, 
supra.

The forty-five year period between the veteran's completion 
of service in September 1958 and his May 2004 claim for 
bilateral hearing loss and tinnitus further diminishes the 
probative value of the private medical opinions regarding the 
etiology of his condition to the extent that those opinions 
were based on the veteran's description of his time in 
service, because there are significant inconsistencies 
between the veteran's December 2007 Board hearing testimony 
on the one hand, and in his prior written statements and 
service medical record on the other.  First, the veteran 
stated in his December 2007 Board hearing that he had had no 
problems with his ability to hear before entering the 
service, and that there were no problems in his April 1955 
enlistment physical.  However, his enlistment physical shows 
that he was diagnosed upon entry with a perforated right 
eardrum, as well as with chronic otitis media and externa.  
Second, the veteran stated in his Board hearing that his 
hearing loss and the ringing in his ears began after service.  
While this information is consistent with his separation 
physical of September 1958, it conflicts with his July 2004 
Authorization and Consent to Release Information to the VA, 
Form 21-4142, in which he stated that his hearing loss and 
tinnitus occurred while in the Navy, and with his October 
2006 statement, in which he stated that "I remain confident 
that my hearing loss began when I was in the Navy."  Since 
the veteran's private physicians relied on the veteran's 
recollection of the state of his hearing loss and tinnitus 
forty-five years earlier in determining its etiology, but did 
not reference the veteran's contemporaneous enlistment and 
separation examinations, their opinions are less probative 
than that of the VA examiner.

Furthermore, the lack of any objective evidence of 
complaints, symptoms, or findings of a disability for many 
years after the period of active duty is itself evidence 
which tends to show that the condition did not first manifest 
during active duty.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Here, the forty-five year period between 
the veteran's completion of service in September 1958 and his 
May 2004 claim suggest that his bilateral hearing loss and 
tinnitus are not connected to any incident in service.  
Indeed, as mentioned above, in the intervening years between 
the veteran's service and his first diagnosis of bilateral 
hearing loss and tinnitus in March 2000, the veteran did 
construction work as a plumber and carpenter.  Although the 
veteran claimed in his December 2007 Board hearing that his 
work was done while wearing safety equipment, bilateral 
hearing loss and tinnitus first arose more than four decades 
after service with postservice noise exposure while working 
in construction and as a plumber and carpenter.

Because the veteran has failed to present evidence showing 
that it is more likely than not that his bilateral hearing 
loss and tinnitus were caused by his time in service, his 
claim for service connection for bilateral hearing loss and 
tinnitus is denied.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for bilateral 
hearing loss and tinnitus; it follows that the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  As such, the veteran's claim is denied.





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


